          Case 4:19-cv-00233-JM Document 46 Filed 09/30/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JERRY PRYOR                                                                 PLAINTIFF

V.                            CASE NO. 4:19-CV-00233 JM

UNION PACIFIC RAILROAD
COMPANY, et al.                                                             DEFENDANTS

                                          JUDGMENT

       For the reasons stated in the order entered this day, judgment is entered in favor of

Defendants, and Plaintiff’s complaint is dismissed with prejudice.

       DATED this 30th day of September, 2020.



                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
